                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

DONALD G. HUNTINGTON,                                 )
                                                      )
                              Petitioner,             )
                                                      )
                         v.                           )       No. 2:19-cv-00192-JMS-MJD
                                                      )
WARDEN,                                               )
                                                      )
                              Respondent.             )


            ENTRY DENYING PETITION FOR WRIT OF HABEAS CORPUS
                 AND DIRECTING ENTRY OF FINAL JUDGMENT

       The petition of Donald G. Huntington for a writ of habeas corpus challenges a prison

disciplinary proceeding identified as NCN 19-01-0058. For the reasons explained in this Entry,

Mr. Huntington’s habeas petition must be denied.

       A.      Overview

       Prisoners in Indiana custody may not be deprived of good-time credits or of credit-earning

class without due process. Ellison v. Zatecky, 820 F.3d 271, 274 (7th Cir. 2016); Scruggs v. Jordan,

485 F.3d 934, 939 (7th Cir. 2007); see also Rhoiney v. Neal, 723 F. App’x 347, 348 (7th Cir. 2018).

The due process requirement is satisfied with: 1) the issuance of at least 24 hours advance written

notice of the charge; 2) a limited opportunity to call witnesses and present evidence to an impartial

decision-maker; 3) a written statement articulating the reasons for the disciplinary action and the

evidence justifying it; and 4) “some evidence in the record” to support the finding of guilt.

Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985); see also Wolff v. McDonnell,

418 U.S. 539, 563-67 (1974).
       B.      The Disciplinary Proceeding

       On January 29, 2019, Acting Supervisor Cole wrote a conduct report in case NCN 19-01-

0058 charging Mr. Huntington with offense B-202, possession of a controlled substance. The

conduct report states:

       On the above date and at the approximate time [1-28-19 at 9:30 a.m.] I, K. Cole,
       was separating legal from regular mail when I noticed a piece of legal mail for
       offender Huntington, Donald DOC 885774 02-116B from Public Defender of
       Indiana that was saturated and did not look like it had been sent from a court, judge
       or attorney. With my suspicions, I put gloves on and opened the piece of legal mail
       and there was a cut out by the staple with a baggie of what looks like a white
       substance in it. Turned over to R. Davis and later turned over to IA to be tested. It
       tested positive for Fentanyl. The offender was informed of this conduct.
       1-29-19 Behavior is not related to MH symptoms.

Dkt. 7-1.

       Photographs of the mail, the baggie found inside, and the test showing a positive result for

Fentanyl were attached to the conduct report. Dkt. 7-3. Mr. Cole also prepared a corroborating

incident report. Dkt. 7-4. Fentanyl is a Schedule II controlled substance. Dkt. 7-12.

       Captain G. Nolan prepared a SIR Description in relation to case NCN 19-01-0058. Dkt.

7-2. The SIR Description states:

       On 1/28/2019 at approximately 1435 hours, Internal Affairs S. Joseph tested an
       unknown white powdery substance using the NARK II testing kit. The substance
       tested positive for Fentanyl and weighed 3.2 grams. The substance was intercepted
       by mail room staff member K. Cole. The mail was being sent to Offender Donald
       Huntington #885774 O-2, 116 (DOB: 8/12/65) who is on mail restriction for a
       previous incident.

       Offender Huntington 53-year old Caucasian male serving a 20-year sentence for
       Burglary out of Dearborn County. Offender Huntington was sentenced to the
       Department of Corrections on 8/18/97 and was transferred to New Castle
       Correctional Facility on 10/10/17 and is not affiliated with an STG organization.

       IDOC Operations Center was notified at 1516 hours. Warden K. Butts, Assistant
       Warden S. Fitch, Major R. Davis and Duty Officer E. Lowe were notified by email.
       The SIR was completed by Captain G. Nolan.
 Id.

       An email dated August 10, 2017, to the facility from Deputy Commissioner James Basinger

clarified that offenders could receive conduct reports for contraband found in mail addressed to

them. Dkt. 7-5.

       On February 4, 2019, the screening officer notified Mr. Huntington of the charge of

possession of a controlled substance and served him with a copy of the conduct report and the

notice of disciplinary hearing “screening report.” Dkt. 7-1; dkt. 7-6. Mr. Huntington pleaded not

guilty. Dkt. 7-6. Mr. Huntington did not request any witnesses or evidence. Id.

       Hearing officer Thompson held a hearing on February 6, 2019. Dkt. 7-8. According to the

hearing report, Mr. Huntington pleaded not guilty and said “I don’t have control what someone

does on the street. I had nothing to do with that.” Id. The hearing officer found Mr. Huntington

guilty of offense B-202 based on the conduct report, Mr. Huntington’s statement, the SIR

description, the incident report, pictures of the evidence, and an email exchange. Id. Mr.

Huntington received the following sanctions: a 30- day loss of phone and commissary privileges,

$6.11 restitution charge for the drug testing kit, a 90-day loss of good-time credit, and a one-step

demotion in credit class. Id.

       Mr. Huntington’s first-level appeal was denied on March 4, 2019. Dkt. 7-9. On the second-

level appeal to the Final Reviewing Authority, the charge was modified to offense B-240/202,

attempted possession of a controlled substance. Dkt. 7-10.

       C.      Analysis

       Mr. Huntington alleges that his due process rights were violated in the disciplinary

proceeding. His claims are discerned as: (1) prison staff violated his First and Sixth Amendment

rights because his mail was opened outside of his presence; (2) prison staff violated Indiana
Department of Correction (IDOC) policy by stating that Mr. Huntington possessed drugs when he

claimed he did not; and (3) there was insufficient evidence to find Mr. Huntington guilty because

he never received his legal mail and therefore he never possessed the controlled substance. Dkt. 1

at 2.

        The respondent argues that the first claim is procedurally defaulted. Petitioners must

exhaust their administrative remedies before seeking relief in disciplinary habeas corpus cases. 28

U.S.C. § 2254(b)(1)(A). Mr. Huntington did not argue in his appeals that his First and Sixth

Amendment rights were violated. “Where a habeas petitioner has not exhausted a claim and

complete exhaustion is no longer available, the claim is procedurally defaulted, but such default

can be excused if he can demonstrate cause for the default and prejudice, or that the failure to

consider his claims would constitute a miscarriage of justice.” Martin v. Zatecky, 749 F. App’x

463, 464 (7th Cir. 2019). In addition to the fact that this is likely not a viable claim in this habeas

action, Mr. Huntington has not demonstrated cause and prejudice. Therefore, this claim will not

be discussed on the merits. See Coleman v. Thompson, 501 U.S. 722, 750 (1991).

        As to Mr. Huntington’s second claim, relief pursuant to § 2254 is available only on the

ground that a prisoner “is being held in violation of federal law or the U.S. Constitution.” Caffey

v. Butler, 802 F.3d 884, 894 (7th Cir. 2015). Prison policies, regulations, or guidelines do not

constitute federal law; instead, they are “primarily designed to guide correctional officials in the

administration of a prison . . . not . . . to confer rights on inmates.” Sandin v. Conner, 515 U.S.

472, 481-82 (1995). Therefore, claims based on prison policy, such as the one at issue here, are

not cognizable and do not form a basis for habeas relief. See Keller v. Donahue, 271 F. App’x 531,

532 (7th Cir. 2008) (rejecting challenges to a prison disciplinary proceeding because, “[i]nstead of

addressing any potential constitutional defect, all of [the petitioner’s] arguments relate to alleged
departures from procedures outlined in the prison handbook that have no bearing on his right to

due process.”); Rivera v. Davis, 50 F. App’x 779, 780 (7th Cir. 2002) (“A prison’s noncompliance

with its internal regulations has no constitutional import – and nothing less warrants habeas corpus

review.”); see also Estelle v. McGuire, 502 U.S. 62, 68 at n.2 (1991) (“[S]tate-law violations

provide no basis for federal habeas relief.”).

        Finally, Mr. Huntington argues that there was insufficient evidence to find him guilty.

“Under Hill, ‘the relevant question is whether there is any evidence in the record that could support

the conclusion reached by the disciplinary board.’” Donelson v. Pfister, 811 F.3d 911, 916 (7th

Cir. 2016)) (quoting Hill, 472 U.S. at 455-56)); see also Eichwedel v. Chandler, 696 F.3d 660, 675

(7th Cir. 2012) (same). The “some evidence” standard is much more lenient than the “beyond a

reasonable doubt” standard. Moffat v. Broyles, 288 F.3d 978, 981 (7th Cir. 2002). The conduct

report “alone” can “provide[] ‘some evidence’ for the . . . decision.” McPherson v. McBride, 188

F.3d 784, 786 (7th Cir. 1999).

        Offense B-202, Possession or Use of Controlled Substance, prohibits the “[p]ossession or

use of any unauthorized substance controlled pursuant to the laws of the State of Indiana or the

United States Code, possession of drug paraphernalia, possession/use of a synthetic drug, or drug

lookalike.” Dkt. 7-11 at 3. It is true that the controlled substance that was mailed to him was not

delivered to him, the charge was modified on appeal to attempted possession. Offense B-240, the

modified charge, prohibits “[a]ttempting to commit any Class B offense; aiding, commanding,

inducing, counseling, procuring or conspiring with another person to commit any Class B offense.”

Dkt. 7-11 at 7. There was some evidence that Mr. Huntington attempted to possess the controlled

substance because if the mail had not been intercepted in the mail room, he would have received

it. It was reasonable for the hearing officer to infer, based on the fact that mail containing 3.2 grams
of Fentanyl was addressed to Mr. Huntington, that Mr. Huntington somehow aided or induced the

mailer to send it to him. Just because the plan did not succeed does not mean that the attempt was

not made.

          Mr. Huntington was given proper notice and had an opportunity to defend the charge. The

hearing officer provided a written statement of the reasons for the finding of guilt and described

the evidence that was considered. There was sufficient evidence in the record to support the finding

of guilt. Under these circumstances, there were no violations of Mr. Huntington’s due process

rights.

           D.    Conclusion

          For the above reasons, Mr. Huntington is not entitled to the relief he seeks. His petition for

a writ of habeas corpus must be denied and the action dismissed. Judgment consistent with this

Entry shall now issue.

          IT IS SO ORDERED.



          Date: 3/3/2020



Distribution:

DONALD G. HUNTINGTON
885774
WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
6908 S. Old US Hwy 41
P.O. Box 1111
CARLISLE, IN 47838

Natalie Faye Weiss
INDIANA ATTORNEY GENERAL
natalie.weiss@atg.in.gov
